UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4242



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEVEN M. STAGGS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-02-1051)


Submitted:   March 2, 2005                 Decided:   March 22, 2005


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Carlyle Steele, Greenville, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Isaac L. Johnson, Jr.,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Steven M. Staggs (“Staggs”) and seventeen co-defendants

were       charged    in    a    nine-count      indictment   with   multiple    drug

offenses.          Staggs was named in two of the nine counts.              He was

charged       in    count       one   of   the   indictment   with   conspiracy    to

distribute and possession with intent to distribute five grams or

more of methamphetamine, more than fifty grams of a substance

containing a detectable amount of methamphetamine, and a quantity

of methylenedioxy-methamphetamine (“MDMA” or “Ectasy”) in violation

of 21 U.S.C. § 841(a)(1) (2000).                 Staggs was also charged in count

seven with possession with intent to distribute a quantity of a

mixture       or     substance         containing    a   detectable     amount    of

methamphetamine and a quantity of marijuana and aiding and abetting

each other in the offense in violation of 21 U.S.C. § 841(a)(1)

(2000) and 18 U.S.C. § 2 (2000).

               Prior to resolution of the charges against Staggs, the

Government filed an Information pursuant to 21 U.S.C. § 851 (2000)

notifying Staggs that he was subject to enhanced penalties based on

his prior felony drug conviction. Based on this conviction, Staggs

was subject to a sentence of ten years to life in prison.1                        See

§ 841(a)(1)&(b)(1)(B). Although Staggs subsequently pled guilty to

both counts, at the sentencing hearing he objected to the § 851


       1
      Staggs’ prior convictions enhanced his statutory sentencing
range from five years to forty years to ten years to life
imprisonment. See § 841(a)(1)&(b)(1)(B).

                                            - 2 -
enhancement on the grounds that the Government failed to file

copies of the supporting indictments with the Information; asked

the district court to provide a two-level reduction in his offense

level       pursuant    to   United    States    Sentencing   Guidelines   Manual

(“USSG”) § 3B1.2(b) (2000) based on his role in the conspiracy; and

objected to the Government’s failure to move for downward departure

pursuant to USSG § 5K1.1 and 18 U.S.C. § 3553(e) (2000).                        The

district court denied Staggs’ objections and sentenced him to the

mandatory minimum of ten years’ imprisonment and an eight-year term

of supervised release.          Staggs timely filed his notice of appeal.

                  We have thoroughly reviewed the record in this matter and

conclude that Staggs is not entitled to relief.                We find that the

Government filed its § 851 Information in accordance with the

statutory requirements; that we need not address whether Staggs was

entitled to a two-level reduction to his offense level, as Staggs

was sentenced in accordance with the statutory minimum; and, having

deemed that Staggs did not provide substantial assistance, the

Government did not breach the plea agreement by refusing to move

for downward departure.2              Accordingly, we affirm the judgment of

the district court.           We dispense with oral argument because the

facts       and    legal   contentions    are    adequately   presented    in   the



        2
      Under circumstances set forth in § 3553(e), substantial
assistance in the investigation or prosecution of another person
who has committed an offense may justify a sentence below a
statutorily required minimum sentence.

                                         - 3 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 4 -